Order entered November            ,2012




                                              In The




                                      No. 05-12-00881-CR

                               RONALD LYNN COX, Appellant

                                                   V.

                              THE STATE OFTEXAS, Appellee

                      On Appeal from the County Criminal Court No. 4
                                   Dallas County, Texas
                          Trial Court Cause No. MB10-25500-E

                                            ORDER

       The Court REINSTATES the appeal.

       On October 10, 2012, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent for purposes of the appeal; (3) the Dallas County

Public Defender’s Office has been appointed to represent appellant; and (4) appellant should be

given until December 10, 2012 to file his brief.

        We DIRECT the Clerk to substitute the Nanette Hendrickson of the Dallas County

 Public Defender’s Office as appellant’s appointed counsel m place of Noemi Collie.
We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.




                                          DAVID L. BRIDGES
                                          JUSTICE